DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Election/Restrictions
Applicant's election with traverse of: 
(i) trehalose, a disaccharide of the formula:

    PNG
    media_image1.png
    134
    227
    media_image1.png
    Greyscale
;
(ii) a linker of the formula:

    PNG
    media_image2.png
    90
    503
    media_image2.png
    Greyscale
;


    PNG
    media_image3.png
    99
    128
    media_image3.png
    Greyscale
,
in the reply filed on 8/10/2017 remains acknowledged.    
Claims 25-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2017.  

Response to Arguments
Applicants' arguments, filed 1/28/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 7, filed 1/28/2021, with respect to the new matter rejection have been fully considered and are persuasive.  The rejection of claims 22-24, 27-28 has been withdrawn. 
Applicant's arguments about the Priority claim and the obviousness rejection have been fully considered but they are not persuasive. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/271,251, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The Examiner’s review of 14/271,251 failed to identify disclosure of the elected disaccharide, trehalose (claims 23, 28), or of the general structure (II) of claim 22 or of the general structure (IV) of claims 22, 27; therefore, written description for the instant claims is missing from the parent Application.  With respect to the drug choices under D, review of 14/271,251 failed to identify disclosure of regorafenib, prednisolone, butesonide or the recited mixtures thereof.  Accordingly, the prior filed application does not have disclosure of subject matter of instant claims 22-24, 27-28.  There is insufficient written description support in the parent Application.  Thus, the effective filing date of these claims corresponds to the instant application filing date, 8/10/2016.
With respect to claim 22, the Examiner did not identify support for ester, amido, sulfonyl, sulfenyl, phosphino or phosphatidyl as functional groups.  The parent 
Applicant argues about enablement being present in the parent Application.  The issue is not one of lack of enablement; the issue is about a lack of support in the parent Application; i.e., the parent application lacks written description type support for the instant claims.
See also MPEP 2163.05 (II): 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., … In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") (emphasis in original); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston. 

… Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus (a specified range of molecular weight ratios) where the parent application contained a generic disclosure and a specific example that fell within the recited range because the court held that subgenus range was not described in the parent application. In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). (emphasis added)
In the instant case, the parent Application disclosed generic disaccharide, but not the specie of trehalose (claims 23, 28), or the subgenus of the general structure (II) of claim 22 or the subgenus of the general structure (IV) of claims 22, 27.  The generic disclosure in the parent application does not provide written description type support for the presently claimed subgeneric or species of structures and moieties.  
Disclosure of alternate species pentose or hexose, even along with generic “disaccharides” (original claim 3 alternative of the parent application) or generic “polyhydroxol compounds” (original claim 1), does not provide written description support for the instant elected species trehalose (required by instant claim 28 and by claim 23) or for subgeneric structures of formulae II or IV.  Similarly, generic drugs (or generic drugs used for delivery into the GI tract, i.e., every orally delivered drug) does not provide written description type support of drug choices under D: regorafenib, prednisolone, butesonide or the recited mixtures thereof. Additionally, there is no written description support for ester, amido, sulfonyl, sulfenyl, phosphino or phosphatidyl as functional groups X, based on “the linker includes an azo or disulfide bond” of parent application original claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 22, as amended, recites “a chain length in said linker is no more than 30 atoms”.  In the case where c is 1, or where c is 1, b is 1 and a is 1, the “chain” includes a 5-membered heterocyclyl or the heterocyclyl and a 6-membered phenyl.  It is not clear how the count of atoms is applied when either of these are included in the chain.  For the phenyl, a direct count would include 4 atoms of the phenyl (“walking” around one side to).  Alternately, the “chain” may be counted as requiring all 6 atoms of the phenyl (because the phenyl is not an alkenyl).  These two conflicting constructions give rise to different total values of n + m permitted by the claim (and claims dependent therefrom, excepting claim 24), rendering the claim as indefinite.  Similarly, for the 5-membered heterocyclyl, the count may be construed as 3 or 5, also permitting different total values of n + m.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navath et al. (“Design, Synthesis, and Testing of a Molecular Truck for Colonic Delivery of 5-Aminosalicylic Acid”; 2012 Aug 1; ACS Medicinal Chemistry Letters; 3: 710-714; dx.doi.org/10.1021/ml300086c; cited in a prior Office action), in view of Reineke (US 2009/0124534 A1; 2009; cited in a prior Office action), and Cosin-Roger et al. (“Trehalose ameliorates colitis by increasing mucosal autophagy and M2 polarisation”; Journal of Crohn's and Colitis, Volume 10, Issue suppl_1, 1 March 2016, .
Navath teaches a molecular scaffold bearing eight terminal alkyne groups was synthesized from sucrose (a disaccharide with eight hydroxy groups; i.e., a polyhydroxol compound); eight copies of an azide-terminated, azo-linked precursor to 5- aminosalicylic acid were attached to the scaffold via copper(I)-catalyzed azide-alkyne cycloaddition (abstract):

    PNG
    media_image4.png
    234
    482
    media_image4.png
    Greyscale
.
Thus, a new orally administered pro-drug form of 5-aminosalicyclic acid has been developed and successfully demonstrated (abstract).  A suspension medium containing compound 13 (Scheme 2) was given to mice (p. 711, right, 3rd column; i.e., a pharmaceutical composition comprising the above compound).  Compound 11 (Scheme 2) is reproduced here:

    PNG
    media_image5.png
    350
    661
    media_image5.png
    Greyscale
,
where R is methyl is actually taught to be an “octatriazole octaester” (p. 711, 4th paragraph).
The compound taught by Navath comprises a base/carrier scaffold, which is formed from sucrose, a disaccharide, and the compound contains Applicant elected linker moiety covalently bonding to 5-aminosalicyclic acid (Applicant elected drug).  The connection to 5-aminosalicyclic acid is through an azo bond, construed as satisfying the recited functional group capable of releasing this drug in vivo; this construction is supported by the fact that this functional group is identical to that in Applicant elected compound.  Furthermore, Navath teaches the copies of 5-ASA are in a form releasable by bacterial azoreductases in the gut (p. 711, 2nd paragraph).  
Navath does teach a composition with a disaccharide that is linked to Applicant elected linker and Applicant elected drug, through an azo bond.  However, with respect to the elected compound, Navath does not teach the disaccharide is Applicant elected trehalose (claim 28), or a disaccharide of general formula IV (claim 22, 27) (subgenus of which trehalose is a specie).

Reineke establishes that trehalose is a suitable scaffold molecule for linking to drugs, and can be used therapeutically.
Cosin-Roger teaches Balbc mice received trehalose (3%) in the drinking water during 3 weeks before an intrarectal injection of TNBS or its vehicle (methods). 
Results: TNBS administration induced a loss of body weight and mucosal damage that peaked 2 days after treatment and after that mice started to recover. Chronic treatment with trehalose: a) significantly attenuated the loss of body weight at day 1 and 2 (92.9 ± 1.3 and 96.5 ± 1.4, respectively) compared with vehicle-treated mice (90.2 ± 0.8 and 91.3 ± 1.7, respectively); b) reduced the histological damage score (4.3 ± 0.4) compared with vehicle-treated mice (5.5 ± 0.6); c) reduced the expression of TNF-α (1.1 ± 0.2), IL-1β (0.7 ± 0.1) and IL-6 (1.4 ± 0.2), compared with that observed in vehicle-TNBS-treated mice (2.5 ± 0.6, 1.9 ± 0.3 and 4.6 ± 1.4, respectively); d) reduced the expression of M1 associated genes, iNOS (0.8 ± 0.2), CCR7 (0.7 ± 0.3), CD11c (0.8 ± 0.1), and CD86 (1.1 ± 0.4), and increased the expression of M2 associated genes, 
Conclusions: Chronic treatment with trehalose increases mucosal autophagy and promotes M2 polarisation in the mucosa of TNBS-treated mice, which improves wound healing and functional recovery of mice. 
Cosin-Roger establishes that trehalose provides therapeutic benefits in a colitis model.  The skilled artisan, in considering this together with teachings of Navath and Reineke would have been motivated to substitute trehalose in place of glucose scaffolding of Navath; the benefit would have been that trehalose, when used as an alternate disaccharide scaffolding material to sucrose, would potentially provide an additional benefit in treatment of colitis, demonstrated by Cousin.
Thus, it would have been obvious to one of ordinary skill in the art, to prepare the alternate compound from that taught by Navath, where trehalose is used in place of sucrose, and formulated into a composition for oral colonic delivery in place of that taught by Navath, giving the elected composition of the instant claims.  Substitution of trehalose would have been associated with a reasonable expectation of using this alternate compound as a suitable scaffolding material, delivering 5-ASA in therapy of colitis.  The skilled artisan would have expected the macromolecular compound is metabolized into individual parts in vivo, releasing the trehalose as one part, in addition 
Furthermore, trehalose and sucrose are both structural similar disaccharides each having 8 substitutable hydroxide groups, rendering obvious an alternative compound with the same number of equivalents of linkers attached to drug molecules as the Navath Compound 11 compound.

Applicant argues:
Applicant traverses this rejection. 
First and foremost, as acknowledged in the Final Office Action, the disaccharide moiety disclosed in the Navath et al. Reference and the presently pending claims are completely different. Namely, the structure of sucrose used in the Navath et al. Reference has the following chemical structure: 


    PNG
    media_image6.png
    152
    258
    media_image6.png
    Greyscale

Sucrose
As can be seen, sucrose has six-membered ring (pyranose) that is connected to a five-membered ring (furanose). 
In contrast, the disaccharide claimed in the presently pending claims are all have a pyranose that is linked to another pyranose moiety. Thus, disaccharides of the presently pending claims explicitly exclude sucrose used in the Navath et al. Reference. 
As for the Reineke Patent Application, it is directed to cellular delivery of nucleic acids and/or polypeptides, in particular using a non-viral vectors. See, for example, the Abstract of the Reineke Patent Application: 

Novel trehalose click polymers have in vitro and in vivo application in the cellular delivery of biologically active molecules, including nucleic acids and polypeptides. The trehalose click polymers of the present invention provide increased stability in serum as compared with other non-viral vectors, and are particularly useful in protecting nucleic acids against degradation. 
(Emphasis added). See, also, Id. at paragraph [0002]: 
... In general, the invention provides compositions for the cellular delivery of nucleic acids, polypeptides and/or molecular complexes comprising nucleic acids and polypeptides, and methods of making and using such compositions. The present invention provides a new class of non-viral transduction vectors that can be used for both in vivo and in vitro applications. The present invention provides for unique polycationic polymers that can associate with many suitable bioactive molecules, including proteins and other compounds that possess multiple cationic sites. The polymer can act as a delivery vehicle for the associated bioactive molecule, in vivo or in vitro, to the cells of interest for the bioactive molecule. In one embodiment, the present invention provides for a new series of polyamides for use as gene delivery agents. Also disclosed are methods of using the polymers to bind products, e.g., oligonuclotides, and facilitate cellular uptake. In one embodiment, the invention provides for the in vitro delivery of plasmid DNA into cells. The present also provides for the use of these polymers for the delivery of a nucleic acid which is biologically active into a cell. 
(Emphasis added). See, also, Id. at paragraph [0011]: 
The present invention provides a new class of non-viral transduction vectors that can be used for both in vivo and in vitro applications. In particular, these vectors can be used for gene transfer applications. 
(Emphasis added). And see paragraph [0059]: 
Polymeric materials are described for the delivery of therapeutic DNA. The use of synthetic delivery agents has many advantages over viral delivery vectors.... 
(Emphasis added). 
As for the Cosin-Roger et al. Reference, it is directed to using trehalose itself for treating colitis. Specifically, trehalose is not used as a delivery mechanism but rather is used as a therapeutic agent. See, for example, page S127, right column ("We analyse the effects of trehalose ... in macrophage polarization and mucosal regeneration in a murine model of colitis."). 
As clearly stated in the Specification, disaccharides and the linkers of the presently pending claims are used merely as a vehicle to deliver an active therapeutic agent to gastrointestinal area. See, for example, paragraphs [0003] "Compositions of the invention are useful for delivering the drug at or near inter alia lower GI tract"; [0021] ("Release of drug from the pro-drug can be achieved by enzymatic action, such as reduction of azo functional groups by azoreductase enzymes, or reduction of nitro functional groups by nitroreductases, or by conditions of pH or oxygenation state in narticular regions of the GI tract."); [0022] ("The Patent Application No.: 15/233,907Attorney Docket No.: UAZ-004410USPage 10 of 12terminal portion of the linker is attached to a drug via a functional group (that is present on the linker) that is capable of releasing the drug in vivo. 
As can be seen, compounds of the presently pending claims comprise (1) a therapeutically active agent linked to (2) a linker that is attached to (3) a disaccharide. The disaccharide and the linker are merely a delivery vehicle of the therapeutically active agent so that the therapeutically active agent is cleaved and delivered to the gastrointestinal tract of a subj ect. 
In contrast, the Reineke Patent Application is directed to using trehalose and a linker as a vector for delivering oligopeptides or oligonucleotides, in particular a gene, in place of a virus vector. See,  class of non-viral transduction vectors that can be used ... as gene delivery agents."). 
More significantly, the Reineke Patent Application uses the trehalose click polymers not to covalently link a therapeutic agent, but to form a "polyplex" to deliver a moiety comprising nucleotides or peptides. See, for example, paragraphs [0012] and [0060] of the Reineke Patent Application: 

[0012] Furthermore, the unique polycationic structure of these polymers associates with many suitable biologically active molecule, including oligonucleotides and polypeptides and other compounds that possess multiple cationic sites. The polymer can act as a delivery vehicle for the associated biologically active molecule, in vivo or in vitro, to the cells of interest for the biologically active molecule 
…
 [0060] Polycations self assemble with DNA through electrostatic interactions and compact DNA into small complexes that have been termed polyplexes.... 
(Emphasis added). 
Since the Reineke Patent Application uses polyplexes as an alternative to a virus vector to deliver a nucleotide or a peptide to cells, one skilled in the art would not be motivated to combine the teachings of the Navath et al. Reference with that of the Reineke Patent Application.
In addition, as discussed previously and above, since the Cosin-Roger et al. Reference uses trehalose as a therapeutically active compound, one skilled in the art would not be motivated to combine the teachings of the Navath et al. Reference with that of the Cosin-Roger et al. Reference. 
In view of the above, it is clear that there is no motivation for combining the teachings of the Navath et al. Reference with that of the Reineke Patent Application and the Cosin-Roger et al. Reference in a manner suggested in the Final Office Action. Accordingly, it is submitted that the rejection of claims 22-24 and 27-28 under 35 U.S.C. §103 is improper. Therefore, Applicant respectfully requests withdrawal of the rejection of claims 22-24 and 27-28 under 35 U.S.C. §103. 

This is not persuasive.
Regarding the differences between sucrose and trehalose, the Examiner notes that both are disaccharides, and the only difference is the 5 membered ring in the sucrose, compared to the 6-membered ring in the trehalose.  Both have a total of 8 hydroxy groups that are substitutable, in the manner taught by Navath.  

The Examiner does not dispute differences in the purpose of Reineke and Navath applications.  However, the skilled artisan would have recognized from Reineke that trehalose is suitable as a scaffold molecule, for combining into larger macromolecular type structures, including linking drugs, and is used therapeutically.  Thus, trehalose would have been an alternative choice in place of sucrose taught in the Navath compound, as the scaffold compound.
When the teachings of Cousin-Roger are taken into account, the skilled artisan would also have found a therapeutic benefit to substitute trehalose in place of the Navath sucrose scaffold disaccharide.  The skilled arsisan would have expected the compound is metabolized into individual parts in vivo, releasing the trehalose as one part.  The benefit would have been that trehalose, when used as an alternate disaccharide scaffolding material substituted for sucrose, would potentially provide an additional therapeutic benefit in treatment of colitis, as demonstrated by Cousin.

Trehalose would have been relied upon to provide an additional therapeutic benefit as the obvious drug attached, likely with additive therapeutic results.
As discussed in MPEP 2144 (IV): 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.");

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 22-24, 27-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,415,110, in view of Navath et al. (“P079: Design, Synthesis, and Testing of a Molecular Truck for Colonic Delivery of 5-Aminosalicylic Acid”; 2012 Aug 1; ACS Medicinal Chemistry Letters; 3: 710-714; cited in a prior Office action), in view of Reineke (US 2009/0124534 A1; 2009; cited in a prior Office action), and Cosin-Roger et al. (“Trehalose ameliorates colitis by increasing mucosal autophagy and M2 polarisation”; Journal of Crohn's and Colitis, Volume 10, Issue suppl_1, 1 March 2016, Pages S127–S128, https://doi.org/10.1093/ecco-jcc/jjw019.198; Published: 12 February 2016; cited in a prior Office action). Although the claims at issue are not identical, they are not patentably distinct from each other the patent claims embrace the same compound taught by Navath as one of a few alternatives.  As discussed above, this compound does not have Applicant elected trehalose as the disaccharide.  However, the teachings of Reineke and Cosin-Roger are set forth above.  Cosin-Roger establishes that trehalose provides therapeutic benefits in a colitis model.  The skilled artisan, in considering this together with teachings of Navath and Reineke would have been motivated to substitute trehalose in place of glucose scaffolding of Navath; the benefit would have been that trehalose, when used as an alternate disaccharide scaffolding material to sucrose, would potentially provide an additional benefit in treatment of colitis, demonstrated by Cousin.
Thus, it would have been obvious to one of ordinary skill in the art, to prepare the alternate compound from the claimed compound (the compound of Navath), where 

Applicant relies on the same 3 arguments advanced with response to the obviousness rejection: Navath uses a different disaccharide.  Reineke is directed to a completely different use.  Cosin-Roger uses trehalose as an active therapeutic agent, not as a delivery vehicle. 

This is not persuasive; see above response.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611